This matter comes before me on an order to show cause why an offer of the Mohiliver Benevolent Association for the purchase of a small plot of ground of the West Ridgelawn Cemetery for the sum of $1,200 cash should not be approved. An offer was submitted by Mr. Kurzrok, solicitor for the New Peoples Synagogue, for a sum less per acre than the offer made by the above mentioned association for lots in the same section of the cemetery. *Page 297 
After considering all the circumstances in this case I have reached the conclusion that the offer of the Mohiliver Benevolent Association for the said property for the sum of $1,200 cash is fair and should be accepted provided the said Mohiliver Benevolent Association is willing to eliminate the condition that an allowance be made for privet hedges around the boundary line and to eliminate also the allowance contained in said offer for surveying and marking off with concrete stakes the aforementioned plot. The deed to be delivered by the receiver to the said Mohiliver Benevolent Association shall contain a provision that the lots conveyed shall be used exclusively for the interment of persons of the Hebrew or Jewish faith and that the grantee agrees to abide by all the rules and regulations of the West Ridgelawn Cemetery and with the further condition that the grantee will agree to contribute to the perpetual care of the cemetery as prescribed by the said rules and regulations.
I will also advise an order that the receiver be authorized to pay a commission of ten per cent. to Fred J. Kalisky, the broker who negotiated the sale.
I will further direct that fifty per cent. of the net amount received by the receiver shall be applied by him on the mortgage held by William Bittles et al., covering the said premises.
Mr. Kurzrok, solicitor of the New Peoples Synagogue, and representing certain lot owners, objects to the sale on the ground that the price is inadequate but made no better offer for the property in question.
  I will advise a decree in accordance with these views. *Page 298